Exhibit 10.1

 

SATISFACTION AND RELEASE AGREEMENT

 

This SATISFACTION AND RELEASE AGREEMENT (the “Agreement”) is dated as of the
22nd day of November, 2017, by and between ARGOS THERAPEUTICS, INC., a Delaware
corporation (“Argos”) and SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION, a
California corporation (“SGPPL”).

 

Reference is made to that certain Development Agreement dated as of January 5,
2015, by and between Argos and SGPPL, as the same has been amended to date by
the First Amendment dated as of December 31, 2015 and by the Second Amendment
dated as of December 1, 2016 (as amended, the “Development Agreement”).

 

With respect to the Development Agreement, Argos and SGPPL hereby agree as
follows:

 

1.       Argos and SGPPL hereby waive the automatic termination of the
Development Agreement, retroactive to February 28, 2017, and agree that the
Development Agreement therefore remains in full force and effect in accordance
with its terms through its otherwise applicable termination date of December 31,
2017 (unless prior to such date the term is (a) mutually extended or terminated
by written agreement of Argos and SGPPL or (b) terminated pursuant to the
provisions of Section 9.3 of the Development Agreement).

 

2.       Argos and SGPPL hereby acknowledge and agree that the only payment
obligations of Argos to SGPPL under the Development Agreement as of the date
hereof are (a) the obligation to pay $4,008,253 under Section 3.5(f) of the
Development Agreement (the “Deferred Payment Obligation”), (b) the obligation to
pay interest on a $2,500,000 portion of the Deferred Payment Obligation from and
after March 1, 2017 through the date of payment under Section 3.5(f)(4) of the
Development Agreement (the “Interest Obligation”), and (c) the obligation to
purchase $3,500,000 in product from SGPPL in 2017 in the form of “take or pay”
under Section 3.5(h) of the Development Agreement (the “Purchase Obligation”).

 

3.       In full satisfaction of the Deferred Payment Obligation, the Interest
Obligation, and the Purchase Obligation, Argos hereby agrees to make, issue, or
deliver, to SGPPL, within two (2) days following the date hereof, the following:

 

(a)       a cash payment of $500,000, to be made by wire transfer in accordance
with instructions to be provided by SGPPL to Argos (the “Cash Payment”);

 

(b)        689,995 shares of common stock of Argos (the “Initial Common
Shares”);

 

(c)       an unsecured convertible promissory note in the original principal
amount of $2,360,000, on the terms and in the form attached hereto as Exhibit A
(the “Note”). The shares of common stock of Argos into which obligations under
the Note may be converted in accordance with its terms are referred to herein as
the “Additional Common Shares”; and

 

(d)       an executed Bill of Sale transferring, conveying and assigning all of
its rights and ownership interests in and to the specific Listed Equipment, the
Tooling and the Argos Provided Tooling and Equipment (as each of those terms are
defined in the Development Agreement) and the other equipment required to
produce Products (as that term is defined in the Development Agreement) listed
on Exhibit A attached thereto (with such the Listed Equipment, the Tooling, the
Argos Provided Tooling and Equipment such other equipment being collectively
referred to herein as the “Transferred Equipment”), to SGPPL free and clear of
all liens, claims and encumbrances (the “Bill of Sale”), and Argos agrees to
take all such other actions as SGPPL may reasonably request to effectuate and
perfect such transfer, conveyance, and assignment of the Transferred Equipment.

 



 

 

 

4.       The date on which the Cash Payment has been made, the Initial Common
Shares have been issued, and the Note and Bill of Sale have been delivered shall
be referred to herein as the “Effective Date.” Concurrently with the execution
of this Agreement, Argos shall enter into a registration rights agreement with
SGPPL, on the terms and in the form attached hereto as Exhibit B, with respect
to the Initial Common Shares and any Additional Common Shares.

 

5.       Upon the Effective Date, all obligations and liabilities of Argos to
SGPPL (whether contingent or noncontingent, liquidated or unliquidated, known or
unknown for the Deferred Payment Obligation, the Interest Obligation and the
Purchase Obligation (collectively, the “Payment Obligations”)), any and all
defaults and breaches by Argos under the Development Agreement, and all claims
and actions of SGPPL against Argos under or otherwise in respect of the
Development Agreement relating to the Payment Obligations as of the date hereof
are hereby and shall be deemed fully, forever, and irrevocably satisfied,
waived, and released, and Argos shall not have any obligation or liability to
SGPPL (whether contingent or noncontingent, liquidated or unliquidated, known or
unknown) under or in respect of the Development Agreement for any such claim,
action, or other event or circumstance arising on or before the date hereof.
Without limiting the generality of the foregoing, upon the Effective Date, (a)
no interest shall be due or payable under Section 3.5(f)(4) of the Development
Agreement, and (b) Argos shall not be required to purchase any product from
SGPPL under Section 3.5(h) of the Development Agreement.

 

6.       Upon the Effective Date, the obligation of SGPPL to transfer any or all
of the Transferred Equipment under the Development Agreement shall be terminated
and Argos shall have no further right in or to any of the Equipment.

 

7.       In order to effectuate the terms of the foregoing paragraphs 3, 4, 5
and 6of this Agreement, upon the Effective Date, each of Argos and SGPPL shall
be deemed to relinquish, to the full extent permitted by law, the provisions,
rights, and benefits of Section 1542 of the California Civil Code which
provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

8.       Notwithstanding any provision of this Agreement to the contrary,
nothing in this Agreement (including without limitation paragraphs 4, 5 and 6
hereof) shall (a) affect any of the respective rights of Argos and SGPPL under
Section 7 of the Development Agreement, (b) affect any of the respective rights
or obligations of Argos or SGPPL in respect of the Supply Agreement (as defined
in the Development Agreement), (c) affect any of the respective obligations,
liabilities, claims, or actions of Argos or SGPPL in respect of the Development
Agreement to the extent that such obligations, liabilities, claims, and actions
(i) are not the Deferred Payment Obligation, the Interest Obligation, or the
Purchase Obligation and (ii) first arise following the date of this Agreement,
or (d) limit the rights of Argos or SGPPL under this Agreement.

 



 

 

 

9.       Notwithstanding any provision of this Agreement to the contrary, in the
event that Argos is the subject of an Insolvency Proceeding before the date that
is ninety-one (91) days after the date on which Argos has delivered to SGPPL all
of the consideration required pursuant to this Agreement and the Note, (a) the
release by SGPPL herein shall be null, void and without effect; (b) SGPPL shall
retain any payment, any Initial Common Shares and any Additional Common Shares
already received and the Transferred Equipment; and (c) SGPPL may file a
lawsuit, assert a claim in the Insolvency Proceeding or take any other actions
or assert any right or remedy in order to recover (x) the Aggregate Obligation
Amount and (y) all interest that would have accrued with respect to the
Aggregate Obligation Amount absent this Agreement, less the value of all
payments, Initial Common Shares or Additional Common Shares already received by
SGPPL and not recovered from SGPPL or otherwise avoided in the Insolvency
Proceeding; provided that Argos shall retain all defenses and counterclaims in
respect of any such lawsuit, and nothing herein shall be deemed any admission or
agreement of any obligations of Argos to SGPPL. For purposes of this Paragraph
9, an Insolvency Proceeding is a proceeding, that has not been finally
dismissed, in which (i) Argos files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to debtors, now or hereafter in effect, or makes any
general assignment for the benefit of creditors; (ii) an involuntary petition is
filed against Argos under any bankruptcy statute or similar law now or hereafter
in effect; or (iii) a custodian, receiver, or trustee (or similar official) is
appointed to take possession, custody or control of a material portion of the
property of Argos.

 

10.       As a condition to the issuance of the Initial Common Shares by Argos,
SGPPL shall execute and deliver to Argos the representation letter attached
hereto as Appendix A.

 

11.       To the extent necessary to implement the terms of this Agreement, the
Development Agreement is hereby amended, provided that except as expressly
amended hereby and except for the satisfaction, waiver, and release provisions
hereof and their effect thereon, the Development Agreement shall otherwise
remain in full force and effect in accordance with its terms and is hereby
ratified and affirmed by Argos and by SGPPL.

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, Argos and SGPPL have executed this Agreement as of the first
date written above.

 



ARGOS THERAPEUTICS, INC.   SAINT-GOBAIN PERFORMANCE     PLASTICS CORPORATION    
  By:  /s/ Richard Katz   By:  /s/ Marco Corrales Name:  Richard Katz   Name: 
Marco Corrales Title: Chief Financial Officer   Title: V.P. Fluid Systems      

 

 

 

 

 

 

 

 



 

 

 

APPENDIX A

 

Representation Letter

 

Date: November __, 2017

 

Argos Therapeutics, Inc.
4233 Technology Drive
Durham, North Carolina 27704

 

Attention: Chief Executive Officer

 

In order to induce Argos Therapeutics, Inc., a Delaware corporation (the
“Company”), to issue and sell to the undersigned (the “Buyer”), 689,995 shares
of Common Stock of the Company (the “Shares”), an unsecured convertible
promissory note in the original principal amount of $2,360,000 (the “Note”), and
shares of Common Stock of the Company issuable upon conversion of the Note (the
“Conversion Shares,” and, together with the Shares and the Note, the
“Securities”), the Buyer hereby represents, warrants and agrees that:

 

(a)                The Buyer is an “accredited investor” as defined in Rule
501(a) promulgated under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(b)               The Buyer is purchasing the Securities for its own account for
investment purposes only, not for the account of any other person and not with a
view to, or for sale in connection with, any distribution of the Securities in
violation of the Securities Act or any rule or regulation under the Securities
Act.

 

(c)                The Buyer had such opportunity as it deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit the Buyer to evaluate the merits and risks of its investment in the
Company.

 

(d)               The Buyer has sufficient knowledge and experience in business,
financial and investment matters to be able to evaluate the risks involved in
the purchase of the Securities and to make an informed investment decision with
respect to such purchase.

 

(e)                The Buyer can afford a complete loss of the value of the
Securities and is able to bear the economic risk of holding the Securities for
an indefinite period.

 

(f)                The Buyer did not learn of the investment in the Securities
as a result of any general solicitation or general advertising.

 

(g)               The Buyer has not taken any of the actions set forth in, and
is not subject to, the disqualification provisions of Rule 506(d)(1) of the 1933
Act.

 

(h)               The Buyer understands and agrees that (i) the Securities have
not been registered under the Securities Act and are “restricted securities”
within the meaning of Rule 144 promulgated under the Securities Act, (ii) the
Securities cannot be sold, transferred or otherwise disposed of unless they are
subsequently registered under the Securities Act or an exemption from
registration is then available, (iii) in any event, the exemption from
registration under Rule 144 or otherwise may not be available for at least six
months and even then will not be available unless the terms and conditions of
Rule 144 are complied with, and (iv) there is now no registration statement on
file with the Securities and Exchange Commission with respect to the Securities
and the Company has no obligation or current intention to register the
Securities under the Securities Act.

 



 

 

 

(i)                 The Buyer acknowledges that a legend in substantially the
following form will be placed on the Note and the certificate representing the
Shares and the Conversion Shares:

 

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended or (iv) such transfer is in compliance with Regulation S
under the Securities Act of 1933, as amended. Hedging transactions involving the
securities represented hereby may not be conducted unless in compliance with the
Securities Act of 1933, as amended.”

 

(j)       In connection with the acquisition of the Securities, the Buyer hereby
joins in, and agrees to become a party to and be bound by the terms and
conditions of that certain Registration Rights Agreement, dated as of the date
hereof, as may be further amended and/or restated from time to time, by and
among the Company and the Investors named therein, as an Investor thereunder.

 

 



    Very truly yours,                       By:        Name:        Title:     
          Please print or type name and address of Buyer:                      
 

 

  

 

 

 



 

 

 

Exhibit A

 

Form of Note

 

 

The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended OR (iv) such transfer is in compliance with Regulation S
under the Securities Act of 1933, as amended. Hedging transactions involving the
securities represented hereby may not be conducted unless in compliance with the
Securities Act of 1933, as amended.

 

Convertible Promissory Note



 

$2,360,000.00 November __, 2017 (the “Issue Date”) CPN-1 Durham, North Carolina





 

For value received, Argos Therapeutics, Inc., a Delaware corporation with an
address at 4233 Technology Drive, Durham, NC 27704 (the “Company”), promises to
pay to Saint-Gobain, Performance Plastics Corporation, a California corporation,
with an address at 20 Moores Road, Malvern, PA 19355 (the “Holder”), the
principal sum of Two Million Three Hundred Sixty Thousand Dollars
($2,600,000.00), together with interest at the rate of six percent (6.0%) per
annum. Interest shall commence on the Issue Date and shall continue and accrue
daily at the applicable rate on the outstanding principal amount until paid in
full or converted in accordance with this note (the “Note”). Interest shall
compound quarterly on each March 31, June 30, September 30 and December 31.
Interest shall be computed on the basis of a year of 360 days for the actual
number of days elapsed. Accrued and unpaid interest that has not been converted
or reduced in accordance herewith shall be paid by the Company to the Holder in
cash on the Maturity Date.

 

This Note is subject to the following terms and conditions:



 

 

 





 

1.Maturity. Unless earlier converted, reduced, or repaid (as applicable) as
provided herein, all outstanding principal and any accrued but unpaid interest
under this Note (whether or not that interest has been capitalized) shall be due
and payable in cash or, in accordance with Section 5(a)(i), shares of the
Company’s Common Stock, $0.001 par value per share (“Common Stock”), on
September 30, 2020 (as such date may be accelerated in accordance herewith, the
“Maturity Date”).

 

2.Scheduled Repayments; Conversion at the Option of the Company.

 

(a)                The Company will make quarterly installment payments (“Debt
Service Payments”) as follows:

 

(i) For each of the fiscal quarters ending December 31, 2017 and March 31, 2018,
the Company shall pay to the Holder an aggregate amount of up to $340,000
consisting of:

 

(1) cash in the amount of $200,000, and

 

(2) if the Scheduled Conversion Conditions are met as of the corresponding
Scheduled Payment Date (defined below), Common Stock, with the number of shares
of Common Stock, being equal to the quotient determined by dividing (A) a dollar
value of $140,000 by (B) the Fair Market Value of Common Stock as calculated on
the Scheduled Payment Date or, if the Scheduled Conversion Conditions are not
met solely because the Fair Market Value Condition is not met, cash in the
amount of $120,000.

 

(ii) For each of the fiscal quarters ending June 30, 2018 and September 30,
2018, the Company shall pay to the Holder an aggregate amount of up to $245,000
consisting of:

 

(1) cash in the amount of $125,000, and



 

(2) if the Scheduled Conversion Conditions are met as of the corresponding
Scheduled Payment Date, shares of Common Stock, with the number of shares of
Common Stock being equal to the quotient determined by dividing (A) a dollar
value of $120,000 by (B) the Fair Market Value of Common Stock as calculated on
the Scheduled Payment Date or, if the Scheduled Conversion Conditions are not
met solely because the Fair Market Value Condition is not met, cash in the
amount of $60,000.

 

(iii) For each of the fiscal quarters ending Dec 31, 2018 and March 31, 2019,
the Company shall pay to the Holder an aggregate amount of up to $220,000
consisting of:

 

(1) cash in the amount of $100,000, and

 



 

 

 

(2) if the Scheduled Conversion Conditions are met as of the corresponding
Scheduled Payment Date, shares of Common Stock, with the number of shares of
Common Stock being equal to the quotient determined by dividing (A) a dollar
value of $120,000 by (B) the Fair Market Value of Common Stock as calculated on
the Scheduled Payment Date or, if the Scheduled Conversion Conditions are not
met solely because the Fair Market Value Condition is not met, cash in the
amount of $60,000.

 

(iv) For each of the fiscal quarters ending June 30, 2019 through June 30, 2020,
the Company shall pay to the Holder an amount of $100,000 payable in cash.

 

Debt Service Payments made by the Company, whether in cash or in Common Stock,
shall reduce the amounts due under this Note, provided that in the case of Debt
Service Payments actually made in Common Stock, the amount of such reduction
shall be the dollar value equivalent of the shares of Common Stock issued (that
is, $140,000 in the case of clause (a)(i)(2), $120,000 in the case of clause
(a)(ii)(2) and $120,000 in the case of clause (a)(iii)(2)).

 

(b)               Debt Service Payments for any fiscal quarter shall be made on
the last business day of such fiscal quarter (each such date, a “Scheduled
Payment Date”).

 

(c) “Scheduled Conversion Conditions” means, with respect to any Debt Service
Payment, (i) the Fair Market Value of the Common Stock on the business day
immediately prior to the applicable Scheduled Payment Date is equal to or
greater than the Fair Market Value of the Common Stock on the date prior to the
date of this Note, which the Holder and the Company agree is $0.2029 (subject to
adjustment for stock splits, dividends, recapitalizations and other similar
events affecting the Common Stock) (the “FMV Condition”), (ii) the Common Stock
is then listed for trading on The NASDAQ Stock Market LLC or on another
recognized national United States securities exchange, (iii) the resale of the
shares of Common Stock issuable under this Note is then covered by an effective
registration statement filed with the U.S. Securities and Exchange Commission
such that the Holder shall be entitled to immediately resell all of the Common
Stock payable on the Scheduled Payment Date and (iv) the Company certifies in
writing to the Holder that it is not then contemplating an Allowed Delay (as
defined in the Registration Rights Agreement (as defined below)).

 

(d) “Fair Market Value” means as of any particular date: (a) if the Common Stock
is listed for trading on The NASDAQ Stock Market LLC or another recognized
national United States securities exchange, the closing price of the Common
Stock as reported on such exchange as of the applicable date; or (b) if there
have been no sales of the Common Stock on any such exchange on any such day, the
average of the highest bid and lowest asked prices for the Common Stock on such
exchange at the end of such day; in each case, averaged over five (5)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Fair Market Value" is being determined; provided, that the term
“Business Day” as used in this sentence means days on which such exchange is
open for trading. 

 

(e) Notwithstanding anything to the contrary in Section 2(a), the Holder shall
not be required to accept any portion of any Debt Service Payment in shares of
Common Stock to the extent that the conversion of such portion of such Debt
Service Payment into shares of Common Stock would cause (i) the aggregate number
of shares of Common Stock beneficially owned by the Holder and its affiliates
and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) to exceed 9.9% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon conversion of such Debt
Service Payment) following such conversion, or (ii) the combined voting power of
the securities of the Company beneficially owned by the Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act to exceed 9.9% of the combined voting power of all of the
securities of the Company then outstanding following such conversion.

 



 

 

 

3. Events of Default; Conversion at the Holder’s Option upon Event of Default.

 

(a) An “Event of Default” shall occur if (i) the Company fails to pay any and
all unpaid principal, accrued and unpaid interest and all other amounts owing
under the Note when due and payable pursuant to the terms of this Note,
provided, however, that an Event of Default shall not be deemed to have occurred
on account of a failure to pay due solely to an administrative or operational
error of any depositary institution that is crediting by ACH or wiring such
payment if the Company had the funds to make the payment when due and payment is
received by the Holder within two (2) business days following the Company’s
knowledge of such failure to pay; (ii) the Company or any of its subsidiaries
files any petition or action for relief under any bankruptcy, reorganization,
insolvency or moratorium law or any other law for the relief of, or relating to,
debtors, now or hereafter in effect, or makes any general assignment for the
benefit of creditors; (iii) an involuntary petition is filed against the Company
or any of its subsidiaries (unless such petition is dismissed or discharged
within forty-five (45) days) under any bankruptcy statute or similar law now or
hereafter in effect, or a custodian, receiver, trustee, assignee for the benefit
of creditors (or other similar official) is appointed to take possession,
custody or control of any property of the Company; (iv) a final judgment or
judgments for the payment of money aggregating in excess of $1,000,000 that are
not covered by insurance or an indemnity from a creditworthy party are rendered
against the Company and/or any of its subsidiaries and which judgments are not,
within thirty (30) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within thirty (30) days after the
expiration of such stay; (v) the Company fails to pay, when due, giving effect
to any applicable grace period, any payment with respect to any indebtedness in
excess of $1,000,000 due to any third party (other than, with respect to
unsecured indebtedness only, payments contested by the Company in good faith by
proper proceedings and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with GAAP) or is otherwise in breach
or violation of any agreement for monies owed or owing in an amount in excess of
$1,000,000, which breach or violation permits the other party thereto to declare
a default or otherwise accelerate amounts due thereunder; (vi) there exists any
circumstances or events that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company or any subsidiary, which default or event of default would
or is likely to have a material adverse effect on the business, assets,
operations or financial condition of the Company or any of its subsidiaries,
individually or in the aggregate; or (vii) the Company breaches any other
material term of this Note (unless, in the case of any curable material breach,
such material breach is cured within thirty (30) days of the earlier of the date
on which the Holder has given written notice of such breach to the Company and
the date on which the Company has given written notice of such breach to the
Holder). The Company shall provide prompt written notice to the Holder upon
becoming aware that it is in material breach of this Note.

 



 

 

 

(b) Notwithstanding anything in this Note to the contrary, at the option and
upon the declaration of the Holder and upon written notice to the Company, all
outstanding principal and any accrued but unpaid interest under this Note
(whether or not that interest has been capitalized) (the “Default Amount”) shall
be accelerated and shall become due and payable in cash upon an Event of Default
other than an Event of Default described in clause (a)(ii) or (a)(iii); provided
that all obligations under this Note, including without limitation all principal
and all accrued and unpaid interest, shall be accelerated, and shall be
immediately and automatically due and payable in cash without any notice to the
Company or other action, upon the occurrence of any Event of Default described
in clause (a)(ii) or (a)(iii).

 

(c) Upon the occurrence of an Event of Default, the Holder may, in its sole
discretion, elect to convert all or any part of the Default Amount into shares
of Common Stock pursuant to the terms of Section 5.

 

4. Rights Upon Fundamental Transaction.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the Registration Rights Agreement
in accordance with the provisions of this Section 4(a), including agreements to
deliver to the Holder in exchange for such Note a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to this Note, including, without limitation, having a principal amount
and interest rate equal to the principal amount then outstanding and the
interest rate of the Note held by the Holder, having similar payment and
conversion rights as this Note and having similar ranking to this Note, and
satisfactory to the Holder and (ii) the Successor Entity (including its parent
entity) is a publicly-traded corporation whose common stock is quoted on or
listed for trading on a national securities exchange. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the Registration Rights Agreement
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the Registration Rights Agreement
with the same effect as if such Successor Entity had been named as the Company
herein.

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
business days nor later than ten (10) business days prior to the consummation of
a Change of Control set to occur on any date prior to the date that is
seventy-five (75) days prior to the Maturity Date (the “Change of Control
Date”), the Company shall deliver written notice of the Change of Control to the
Holder (a “Change of Control Notice”). At any time during the period beginning
after the Holder’s receipt of a Change of Control Notice or the delivery by the
Holder to the Company of written notice of a Change of Control if the Holder has
become aware of a Change of Control and the Company has not provided the Change
of Control Notice to the Holder (a “Holder Notice”) and ending on the later of
twenty (20) business days after (A) consummation of such Change of Control or
(B) the date of receipt of such Change of Control Notice or Holder Notice, the
Holder may require the Company to redeem or convert (at the election of the
Holder) all or any portion of this Note (up to the Maximum Change of Control
Conversion Amount) by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the amount of outstanding principal (plus all accrued and unpaid
interest) under the Note that the Holder is electing to redeem and/or convert
(up to the Maximum Change of Control Conversion Amount with respect to any
conversion), as the case may be. The portion of this Note subject to
redemption/conversion pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the principal amount and accrued and unpaid interest
thereon and on the interest related thereto (i) in cash, or (ii) at the election
of the Holder, subject to the conversion provisions herein, in Common Stock in
accordance with Section 5, provided that the amount to be converted under this
clause (ii) shall not exceed the Maximum Change of Control Conversion Amount
(“Change of Control Redemption Price”), and in each case such consideration
shall be delivered to the Holder (x) prior to or concurrently with the
consummation of such Change of Control if the Change of Control Redemption
Notice is received prior to the consummation of the Change of Control or (y)
within 10 days of receipt of the Change of Control Redemption Notice if such
notice is received after the consummation of the Change of Control. For the
avoidance of doubt, the Holder may demand that none or any amount up to all of
the Maximum Change of Control Conversion Amount portion of the Change of Control
Redemption Price be paid in Common Stock and that the remainder portion of the
Change of Control Redemption Price be paid in cash.

 



 

 

 

(c) “Maximum Change of Control Conversion Amount” means, as of any date prior to
the Maturity Date that is a Change of Control Date, fifty percent (50%) of the
remaining outstanding principal and any accrued but unpaid interest under this
Note on such Change of Control Date.

 

(d) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its direct or indirect, wholly-owned
subsidiaries with or into any of the foregoing persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly-traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its subsidiaries.

 

(e) “Fundamental Transaction” means that (i) the Company or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
(A) consolidate or merge with or into (whether or not the Company or any of its
subsidiaries is the surviving corporation) any other person, or (B) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company or the subsidiaries of the
Company as a whole to any other person, or (C) allow any other person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Voting Stock of the Company (not including any
shares of Voting Stock of the Company held by the person or persons making or
party to, or associated or affiliated with the persons making or party to, such
purchase, tender or exchange offer), or (D) consummate a stock or share purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person whereby such other person acquires more than 50% of the outstanding
shares of Voting Stock of the Company (not including any shares of Voting Stock
of the Company held by the other person or other persons making or party to, or
associated or affiliated with the other persons making or party to, such stock
or share purchase agreement or other business combination), (E) reorganize,
recapitalize or reclassify the Common Stock, or (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding Voting Stock of the Company.

 



 

 

 

(f) “Successor Entity” means the person (or, if so elected by the Holder, the
parent entity of such person) formed by, resulting from or surviving any
Fundamental Transaction or the person (or, if so elected by the Holder, the
parent entity of such person) with which such Fundamental Transaction shall have
been entered into.

 

(g) “Voting Stock” of a person means capital stock of such person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

5. Mechanics and Effect of Conversion.

 

(a) Conversion. The Holder shall be entitled to convert (i) all or any part of
the remaining outstanding principal and any accrued but unpaid interest under
this Note (whether or not that interest has been capitalized) effective upon the
Maturity Conversion Time, if the Holder has delivered a valid Maturity
Conversion Notice within the required time period (whether or not the Company is
prepared to pay, or has tendered payment of, all outstanding principal and any
accrued but unpaid interest under this Note in cash on the Maturity Date), (ii)
all or any part of the then outstanding principal and any accrued but unpaid
interest under this Note (whether or not that interest has been capitalized) if
any Event of Default has occurred or (iii) all of part of the then outstanding
principal and any accrued but unpaid interest under this Note (whether or not
that interest has been capitalized), but not to exceed the Maximum Change of
Control Conversion Amount, if a Change of Control occurs in one or a series of
related transactions and the Holder has a redemption right under Section 4(b) of
this Note, in each case of the foregoing clauses (i), (ii), or (iii), into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with this Section 5, at the Conversion Rate. The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would otherwise result in the issuance of a fraction of a share of
Common Stock, then the Company shall round such fraction of a share of Common
Stock up to the nearest whole share.

 



 

 

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 5(a) shall be determined
by dividing (i) such Conversion Amount by (ii) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the portion of the principal to be converted,
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid interest with respect to (A) such portion of the
principal and (B) the accrued and unpaid interest related thereto.

 

(ii) “Conversion Price” means, as of the Maturity Conversion Time (as defined
below) or any Conversion Time (as defined below) or other date of determination,
$0.50 per share (the “Conversion Price”). For the avoidance of doubt, the
Conversion Price shall be adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period as set forth in Section 5(e). Notwithstanding anything to the
contrary herein, in no event shall the Conversion Price be adjusted such that it
shall be lower than the par value of the Common Stock then in effect.

 

(c) Effectiveness of Conversion. Upon conversion of the Conversion Amount, the
Company will be forever released from all of its obligations and liabilities
under this Note with respect to such Conversion Amount.

 

(d) Notice of Conversion. In order for the Holder to elect to convert the
Conversion Amount into shares of Common Stock pursuant to clause (i) of Section
5(a), such Holder shall (i) provide written notice to the Company at the
principal office of the Company during the seventy-five (75)-day period prior to
the Maturity Date that such Holder elects to convert the Conversion Amount,
which notice shall identify the amount of the principal and interest to be
converted and, if applicable, any event on which such conversion is contingent
(a “Maturity Conversion Notice”), and (ii) if such Holder elects to convert all
of the remaining outstanding principal amount and interest of this Note,
surrender this Note (or, if the Holder alleges that this Note has been lost,
stolen or destroyed, a lost note affidavit and agreement reasonably acceptable
to the Company or any transfer agent of the Company to indemnify the Company
against any claim that may be made against the Company on account of the alleged
loss, theft or destruction of this Note), at the principal office of the Company
no later than two business days following the Maturity Date. The close of
business on the Maturity Date shall be the time of conversion (the “Maturity
Conversion Time”), and the shares of Common Stock issuable upon conversion of
this Note shall be deemed to be outstanding of record as of such date; provided,
however, that if the Maturity Conversion Notice specifies any event on which
such conversion is contingent, such event has not occurred on or prior to the
Maturity Date and the Company has tendered cash payment of all outstanding
principal and any accrued but unpaid interest under this Note on the Maturity
Date, then such contingency will be deemed not satisfied, the conversion will
not occur and Company shall pay the outstanding principal amount under this
Note, including any accrued but unpaid interest, in cash on the Maturity Date.
The Company shall at the Maturity Conversion Time, issue and deliver to the
Holder a notice of issuance of uncertificated shares and may, upon written
request, issue and deliver a certificate or certificates for the number of full
shares of Common Stock issuable upon such conversion in accordance with the
provisions hereof. As to any amount of this Note that was not converted into
Common Stock, the Company shall pay such amount on the Maturity Date together
with any accrued but unpaid interest under this Note. In order for the Holder to
elect to convert the Conversion Amount into shares of Common Stock pursuant to
clause (ii) or (iii) of Section 5(a), such Holder shall (x) provide written
notice to the Company at the principal office of the Company that such Holder
elects to convert the Conversion Amount, which notice shall identify the amount
of the principal and interest to be converted and, if applicable, any event on
which such conversion is contingent and (y) if such Holder elects to convert all
of the remaining outstanding principal amount and interest of this Note,
surrender this Note (or, if the Holder alleges that this Note has been lost,
stolen or destroyed, a lost note affidavit and agreement reasonably acceptable
to the Company or any transfer agent of the Company to indemnify the Company
against any claim that may be made against the Company on account of the alleged
loss, theft or destruction of this Note), at the principal office of the
Company. The close of business on the date of receipt by the Company of such
notice and this Note (or lost note affidavit and agreement), if applicable,
shall be the time of conversion (the “Conversion Time”), and the shares of
Common Stock issuable upon conversion of this Note shall be deemed to be
outstanding of record as of such date; provided, however, that if the notice of
conversion specifies any event on which such conversion is contingent, then the
Conversion Time shall not occur until such event(s) occur(s). The Company shall,
as soon as practicable, and in no event more than two business days after the
Conversion Time, issue and deliver to the Holder a notice of issuance of
uncertificated shares and may, upon written request, issue and deliver a
certificate or certificates for the number of full shares of Common Stock
issuable upon such conversion in accordance with the provisions hereof and, may,
if applicable and upon written request, issue and deliver a note representing
the amount of this Note that was not converted into Common Stock.

 



 

 

 

(e) Adjustments for Changes in Capital Stock. If the Company (i) pays a dividend
in shares of Common Stock to holders of Common Stock; (ii) subdivides
outstanding shares of Common Stock into a greater number of shares; (iii)
combines outstanding shares of Common Stock into a smaller number of shares;
(iv) pays a dividend on shares of Common Stock in shares of capital stock other
than Common Stock or makes a distribution on Common Stock in shares of capital
stock other than Common Stock; or (v) issues by reclassification of shares of
Common Stock any shares of its capital stock, then the Conversion Price in
effect immediately prior to such action shall be adjusted so that the Holder
thereafter converting the Conversion Amount may receive the number of shares of
capital stock of the Company that such Holder would have owned immediately
following such action if the Holder had converted the Conversion Amount
immediately prior to such action.

 

For a dividend or distribution, the adjustment shall become effective
immediately after the record date for the dividend or distribution. For a
subdivision, combination or reclassification, the adjustment shall become
effective immediately after the effective date of the subdivision, combination
or reclassification.

 

If after an adjustment the Holder, upon conversion of the Conversion Amount, may
receive shares of two or more classes of capital stock of the Company, then the
Board of Directors of the Company shall determine in good faith the allocation
of the adjusted Conversion Price between or among the classes of capital stock.
After such allocation, the Conversion Price of the classes of capital stock
shall thereafter be subject to adjustment on terms comparable to those
applicable to Common Stock contained in this Section 5(e).

 



 

 

 

(f) Fractional Shares. No fractional shares of the Common Stock will be issued
upon conversion of this Note. If any fractional share of Common Stock would,
except for the provisions hereof, be deliverable upon conversion of this Note,
then the Company shall round such fraction of a share of Common Stock up to the
nearest whole share.

 

(g) No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Note by the Company, but shall at all times in
good faith assist in carrying out all the provisions of this Section 5 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Section against impairment. If the Company takes any action
affecting the Common Stock other than as described above that adversely affects
the Holder’s rights under this Note, then the Conversion Price shall be adjusted
downward and the number of shares of Common Stock issuable upon conversion of
the Conversion Amount shall be adjusted upward in such a manner that the
aggregate Conversion Price of this Note is unchanged.

 

(h) Notice of Certain Transactions. If (i) the Company takes any action that
would require an adjustment in the Conversion Price or (ii) there is a proposed
dissolution or liquidation of the Company, then the Company shall provide the
Holder written notice stating any such proposed transaction and stating any such
proposed record or effective date, as the case may be, at least ten (10)
business days before such date. Failure to provide written notice or any defect
in such notice shall not affect the validity of any transaction referred to in
this Section.

 

(i) Notice of Adjustment. Whenever the number of shares to be issued upon
conversion of the Note is required to be adjusted as provided in this section,
the Company shall forthwith compute the adjusted number of shares to be so
issued and prepare a certificate setting forth such adjusted conversion amount
and the facts upon which such adjustment is based, and such certificate shall
forthwith be filed with the transfer agent for the Common Stock; and the Company
shall mail to the Holder notice of such adjusted Conversion Price not later than
the first business day after the event giving rise to the adjustment.

 

(j) Registration Rights. The Holder shall have registration rights in respect of
the securities into which the Note is convertible as set forth in the
Registration Rights Agreement dated as of November __, 2017 by and between the
Company and the Holder (as the same may be amended from time to time in
accordance therewith, the “Registration Rights Agreement”).

 

6. Payment.

 

(a) Payment and Application. All payments shall be made in lawful money of the
United States of America at such place in the United States of America as the
Holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to accrued and unpaid interest, and then to outstanding
principal hereunder, with any excess returned to the Company.

 

(b) Voluntary Prepayment. The Company may prepay this Note in whole or in part,
in cash, at any time following at least fifteen (15) and no more than sixty (60)
days’ advance written notice to the Holder, without any premium or penalty of
any kind, provided that (i) any payment of principal under this Section 6(b)
shall be accompanied by a payment of accrued but unpaid (and not reduced or
converted) interest thereon, (ii) the Holder shall retain all rights of
conversion until the date of prepayment, notwithstanding the pendency of any
prepayment notice, (iii) no prepayment may be made with respect to any amount
after the Conversion Time with respect to such amount; (iv) if the Holder has
delivered notice of conversion under clause (i) of Section 5(a), then the
Company may not thereafter deliver notice of prepayment, except that if the
notice of conversion specifies any event on which such conversion is contingent
and such event will not occur on or prior to the Maturity Date, then the Company
may again deliver notice of prepayment; and (v) if the Company has delivered a
Change of Control Notice or the Holder has provided a Holder Notice, then the
Company may not thereafter deliver notice of prepayment until such time as such
Change of Control is abandoned.

 



 

 

 

(c) Collection and Other Costs. The Company agrees, subject only to any
limitation imposed by applicable law, to pay all costs and expenses, including
attorneys’ fees and disbursements, incurred by the Holder in endeavoring to
collect any amounts payable hereunder or in connection with any enforcement or
action under this Note or any bankruptcy, reorganization, receivership or other
proceeding of the Company, including, without limitation, if (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note.

 

7. Miscellaneous.

 

(a) Transfer; Successors and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Holder. Notwithstanding the foregoing, the Holder
may not assign, pledge or otherwise transfer this Note without the prior written
consent of the Company, except (a) to an Affiliate of the Holder, or (b) in
connection with a merger, consolidation, or sale of all or substantially all of
the assets of the Holder. Subject to the preceding sentence, this Note may be
transferred upon notice of the transfer to the Company. Interest and principal
are payable only to the registered holder of this Note. “Affiliate” shall mean
any entity controlling, controlled by, or under common control with the Holder.

 

(b) Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the Company and the Holder shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.

 

(c) Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient when delivered personally or by overnight courier
or sent by email or fax (upon customary confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address or fax number as set forth above, as subsequently modified by written
notice, or if no address is specified on the signature page, at the most recent
address set forth in the Company’s books and records.

 



 

 

 

(d) Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance herewith shall be binding upon the Company, the Holder and each
transferee of this Note.

 

(e) Loss of Note. Upon receipt by the Company of an affidavit reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note or
any Note exchanged for it, and indemnity satisfactory to the Company (in case of
loss, theft or destruction) or surrender and cancellation of such Note (in the
case of mutilation), the Company will make and deliver in lieu of such Note a
new Note of like tenor.

 

(f) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issue Date of
this Note, (iv) shall have the same rights and conditions as this Note, and (v)
shall represent accrued and unpaid Interest on the principal and interest of
this Note, from the Issuance Date.

 

(g) Interest Rate Limitation. Notwithstanding anything to the contrary contained
herein, the interest paid or agreed to be paid under this Note shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Holder shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal amount
remaining owed under this Note or, if it exceeds such unpaid principal amount,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Holder exceeds the Maximum Rate, the Holder may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of this Note.

 

(h) Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

 

(i) Representation. The Company represents and warrants that its Board of
Directors has taken all such actions as are necessary to ensure that all Common
Stock issuable under this Note shall, upon issuance in accordance with the terms
of this Note, be validly issued, fully paid and nonassessable.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be executed as of the Issue Date.

 

  Argos Therapeutics, Inc.           By:     Name:      Title:            

 

 

 

 

 



 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November __, 2017 by and among Argos Therapeutics, Inc., a Delaware
corporation (the “Company”), and Saint-Gobain Plastics Performance Corporation,
a California corporation (“Saint-Gobain”).

 

The parties hereby agree as follows:

 

1.       Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means shares of Common Stock or others securities issued or
issuable upon the conversion of the Convertible Note.

 

“Convertible Note” means the convertible promissory note in the aggregate
original principal amount of $2,360,000 issued to Saint-Gobain pursuant to the
Satisfaction and Release Agreement, dated as of the date hereof, by and among
the Company and Saint-Gobain (the “Satisfaction and Release Agreement”).

 

“Effective Date” has the meaning set forth in the Satisfaction and Release
Agreement.

 

“Initial Common Shares” has the meaning set forth in the Satisfaction and
Release Agreement.

 

“Investor” means Saint-Gobain and any Affiliate or permitted transferee of
Saint-Gobain who is a subsequent holder of Registrable Securities.

 



2

 

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Initial Common Shares, (ii) the
Conversion Shares and ,(iii) any other securities issued or issuable with
respect to or in exchange for or replacement of the Initial Common Shares or the
Conversion Shares, whether by merger, charter amendment, dividend, distribution
or otherwise; provided that a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale without restriction by the
Investor pursuant to Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Filings” means true and complete copies of the Company’s filings pursuant
to the 1934 Act, including the exhibits thereto.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.       Registration.

 

(a)       Registration Statements. Promptly following the Effective Date but no
later than forty-five (45) days after the Effective Date (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement covering the resale of all of the Registrable Securities. Subject to
any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A; provided, however, that the Investor
shall not be named as an “underwriter” in such Registration Statement without
the Investor’s prior written consent. Such Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. Such Registration
Statement (and each amendment or supplement thereto) shall be provided in
accordance with Section 3(c) to the Investor prior to its filing or other
submission. If such a Registration Statement covering the Registrable Securities
is not filed with the SEC on or prior to the Filing Deadline, the Company will
make payments to the Investor, as liquidated damages and not as a penalty, in an
amount equal to $10,000 for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no such Registration Statement
is filed with respect to the Registrable Securities. Such payments shall
constitute the Investor’s exclusive monetary remedy for such events, but shall
not affect the right of the Investor to seek injunctive relief. Such payments
shall be made to the Investor in cash no later than three (3) Business Days
after the end of each 30-day period (the “Payment Date”). Interest shall accrue
at the rate of 1% per month on any such liquidated damages payments that shall
not be paid by the Payment Date until such amount is paid in full.

 



3

 

 

(b)       Expenses. The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
the legal expenses of the Investor incurred in connection with the resale
registration obligations of the Company, but excluding discounts, commissions,
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold;
provided, however, that the total legal expenses of the Investor for which the
Company shall be liable shall not exceed $30,000.

 

(c)       Effectiveness; Maintenance.

 

(i)       The Company shall use best efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof. The Company
shall respond promptly to any and all comments made by the staff of the SEC on
such Registration Statement, and shall submit to the SEC, within two (2)
Business Days after the Company learns that no review of the Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on such Registration Statement, as the case may be, a
request for acceleration of the effectiveness of such Registration Statement to
a time and date not later than two (2) Business Days after the submission of
such requests. The Company shall notify the Investor by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Investor with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
If (A) such Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the 60th day after the Filing Deadline;
or (B) after such Registration Statement has been declared effective by the SEC,
if such Registration Statement is not available to cover any sales of
Registrable Securities registered by such Registration Statement including by
reason of a stop order or the Company’s failure to update such Registration
Statement, other than as a result of any Allowed Delay (as defined below), then
the Company will make payments to the Investor if then holding Registrable
Securities, as liquidated damages and not as a penalty, in an amount equal to
$10,000 for each 30-day period or pro rata for any portion thereof following the
date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute the Investor’s exclusive
monetary remedy for such events, but shall not affect the right of the Investor
to seek injunctive relief. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid monthly within three (3) Business Days of the last
day of each month following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to the Investor in cash. Interest shall accrue at the
rate of 1% per month on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.

 



4

 

 

(ii)       For not more than thirty (30) consecutive days or for a total of not
more than sixty (60) days (which need not be consecutive) in any twelve
(12) month period, the Company may suspend the use of any Prospectus included in
any Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material nonpublic information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (an “Allowed Delay”);
provided, that the Company shall promptly (a) notify the Investor in writing of
the commencement of an Allowed Delay, but shall not (without the prior written
consent of the Investor) disclose to the Investor any material nonpublic
information giving rise to an Allowed Delay, (b) advise the Investor in writing
to cease all sales under such Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

(d)       Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in the Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Investor to be named
as an “underwriter,” the Company shall use its best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Investor is not an “underwriter.” The Investor
shall have the right to participate or have its counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have its counsel comment on any written submission made to the SEC with
respect thereto. No such written submission shall be made to the SEC to which
the Investor’s counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name the Investor as an “underwriter” in such Registration Statement without the
prior written consent of the Investor. Any cut-back imposed on the Investor
pursuant to this Section 2(d) shall be applied first to any of the Registrable
Securities of the Investor as the Investor shall designate, unless the SEC
Restrictions otherwise require or provide or the Investor otherwise agrees. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions applicable to such Cut Back Shares (such date, the
“Restriction Termination Date”). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the Company’s obligations with respect to the filing of the
Registration Statement and its obligations to use best efforts to have such
Registration Statement declared effective within the time periods set forth
herein and the liquidated damages provisions relating thereto) shall again be
applicable to such Cut Back Shares; provided, however, that the Filing Deadline
for the Registration Statement including such Cut Back Shares shall be ten (10)
Business Days after such Restriction Termination Date.

 



5

 

 

(e)       Other Registration Statements. Following the Effective Date, until the
Registration Statement contemplated under this Agreement registering the
Registrable Securities has been declared effective, the Company will not
register any Company securities for sale or resale other than pursuant to such
Registration Statement or pursuant to that certain Registration Rights
Agreement, dated September 22, 2017, by and between the Company and Invetech Pty
Ltd.

 

3.       Company Obligations. The Company will use best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

 

(a)       use best efforts to cause the Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction within a ninety (90) day period
pursuant to Rule 144 under the 1933 Act (the “Effectiveness Period”) and advise
the Investor promptly in writing when the Effectiveness Period has expired;

 

(b)       prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

(c)       provide copies to and permit Investor’s legal counsel to review such
Registration Statement and all amendments and supplements thereto in advance of
their filing with the SEC and not file any document to which such counsel
reasonably objects;

 

(d)       furnish to the Investor and its legal counsel (i) immediately after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than one (1) Business Day after the filing date,
receipt date or sending date, as the case may be) one (1) copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as the Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by the Investor that are covered by such
Registration Statement;

 



6

 

 

(e)       use best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment and to notify the
Investor of the issuance of such order and the resolution thereof;

 

(f)       use best efforts to register or qualify (unless an exemption from the
registration or qualification exists) the Registrable Securities for offer and
sale under the securities or blue sky laws of such domestic jurisdictions as are
reasonably requested by the Investor and do any and all other acts or filings
necessary or advisable to enable a distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdiction unless the Company is already subject to
service in such jurisdiction and except as may be required by the 1933 Act;

 

(g)       immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(h)       use its best efforts either to (i) cause all of the Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on the OTC Bulletin Board, or (iii) if, despite the
Company’s efforts to satisfy the preceding clauses (i) or (ii) the Company is
unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting
the generality of the foregoing, to use best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority as
such with respect to such Registrable Securities;

 



7

 

 

(i)       if requested by the Investor, as soon as practicable after receipt of
notice from such Investor and subject to any Allowed Delay pursuant to Section
2(c)(ii), (i) incorporate in the Prospectus or post-effective amendment such
information as the Investor reasonably requests to be included in the
Registration Statement relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering and (ii) make all required filings of such
Prospectus or post-effective amendment after being notified of the matters to be
incorporated in such Prospectus or post-effective amendment;

 

(j)       in connection with an underwritten offering, enter into an
underwriting agreement, in usual and customary form, with the underwriter(s) of
such offering;

 

(k)       otherwise use best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Investor in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investor is required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth full fiscal quarter following the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter); and

 

(l)       with a view to making available to the Investor the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investor to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction within a ninety (90) day
period by the holders thereof pursuant to Rule 144 or any other rule of similar
effect or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to the
Investor upon request, as long as the Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Investor of any
rule or regulation of the SEC that permits the selling of any such Registrable
Securities without registration.

 



8

 

 

(m)       otherwise use its best efforts to take all other steps necessary to
effect the registration of such Registrable Securities contemplated hereby.

 

4.       Obligations of the Investor.

 

(a)       The Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Investor of the information the Company requires from the Investor if the
Investor is to have any of the Registrable Securities included in such
Registration Statement. The Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if the Investor is to have any of the
Registrable Securities included in such Registration Statement. If the Investor
fails to provide to the Company the information required by this Section 4(a) by
such date, the Company shall not be obligated to include the Investor’s
Registrable Securities in such Registration Statement until such information has
been supplied by the Investor and the Filing Deadline shall be extended by the
number of Business Days that transpired between such date the information was
due and the date the information was supplied by the Investor.

 

(b)       The Investor, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)       The Investor agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(h) hereof, the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement, until the Investor is advised by the Company that
such dispositions may again be made.

 

(d)       The Investor agrees that, on any trading day for the principal market
on which the Common Stock is then listed (the “Principal Market”), it will not
dispose of or agree to dispose of, whether or not pursuant to the Registration
Statement, a number of shares of Registrable Securities in the aggregate that
exceeds 7.5% of the weighted average daily trading volume of the Common Stock
over the 20 consecutive trading days immediately preceding such trading day (as
adjusted for stock dividends, stock splits, stock combinations,
recapitalizations and similar events affecting the Common Stock), without the
Company’s prior consent.

 

5.       Due Diligence Review; Information.

 

The Company shall make available, during normal business hours, for inspection
and review by the Investor and advisors and representatives of the Investor and
any underwriters (who may or may not be affiliated with the Investor and who are
reasonably acceptable to the Company), all SEC Filings and other filings with
the SEC, and all other corporate documents and properties of the Company as may
be reasonably necessary for the purpose of such review, for the sole purpose of
enabling the Investor and such representatives, advisors and underwriters and
their respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the accuracy of the Registration Statement; provided
that the Company shall have no obligation to provide such information or
documentation (i) that the Company reasonably determines in good faith to be a
trade secret or highly confidential information or (ii) to any such
representative, advisor, underwriter, accountant or attorney unless and until
such representative, advisor, underwriter, accountant or attorney has entered
into a confidentiality agreement with the Company on terms satisfactory to the
Company with respect to such information and documentation.

 



9

 

 

6.       Indemnification.

 

(a)       Indemnification by the Company. The Company will indemnify and hold
harmless the Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls, or
is alleged to control, the Investor within the meaning of the 1933 Act, against
any losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in the Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) the omission or alleged omission to state, in any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration to the extent Registrable Securities of the Investor were
registered thereunder; or (iv) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf pursuant to the Investor’s affirmative request under
Section 3(f) hereof; and the Company will reimburse the Investor, and each such
officer, director or member and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor, or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, and provided further that the foregoing indemnity shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld).

 



10

 

 

(b)       Indemnification by the Investor. The Investor agrees to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders and each person who controls the
Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney fees) resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Investor (which consent shall
not be unreasonably withheld). In no event shall the liability of the Investor
be greater in amount than the dollar amount of the proceeds (net of all expense
paid by the Investor in connection with any claim relating to this Section 6 and
the amount of any damages the Investor has otherwise been required to pay by
reason of such untrue statement or omission) received by the Investor upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

 

(c)       Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 



11

 

 

(d)       Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7.       Preservation of Rights. The Company shall not enter into any agreement,
take any action, or permit any change to occur with respect to its securities
that violates or conflicts with the rights expressly granted to the Investor in
this Agreement.

 

8.       Miscellaneous.

 

(a)       Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Investor. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent of the Investor
to such amendment, action or omission.

 

(b)       Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if sent by electronic mail
during normal business hours of the recipient, then notice shall be deemed given
when sent, and if not sent during normal business hours, then notice shall be
deemed given on the recipient’s next business day, (iii) if given by facsimile,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iv) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (v) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

 

If to the Company:

Argos Therapeutics, Inc.
4233 Technology Drive
Durham, North Carolina 27704
Attention: Chief Executive Officer
Fax: (919) 287-6336
E-mail: jabbey@argostherapeutics.com

 



12

 

 

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Stuart Falber
Fax: (617) 526-5000
E-mail: Stuart.Falber@wilmerhale.com

 

If to the Investor:

Saint-Gobain Performance Plastics Corporation.
20 Moores Road
Malvern, Pennsylvania 19355
Attention: John Pettibone
E-mail: John.S.Pettibone@saint-gobain.com

 

(c)       Assignments and Transfers by Investor. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investor and its
respective successors and assigns. The Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of the Convertible Note or the Registrable
Securities by the Investor to such person, provided that the Investor complies
with all laws applicable thereto and the provisions of the Satisfaction and
Release Agreement, provides written notice of assignment to the Company promptly
after such assignment is effected, and such person agrees in writing to be bound
by all of the provisions contained herein.

 

(d)       Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investor, provided, however, that in the event that
the Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock or Conversion Shares
are converted or exchanged into the securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investor in connection with such transaction or issued or issuable upon
conversion of the Convertible Note unless such securities are otherwise freely
tradable by the Investor after giving effect to such transaction.

 

(e)       Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)       Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 



13

 

 

(g)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)       Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)       Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[remainder of page intentionally left blank]

 

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY: ARGOS THERAPEUTICS, INC.       By:        Name:       Title:  

 

 

 

 

 

 

 



15

 

 

INVESTOR:

SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION

 

      By:        Name:       Title:  

 

 

 

 

 

 

 

 

 



16

 

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

– an exchange distribution in accordance with the rules of the applicable
exchange;

 

– privately negotiated transactions;

 

– short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

– a combination of any such methods of sale; and

 

– any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 





 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 





 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction within a ninety
(90) day period pursuant to Rule 144 of the Securities Act.

 

 

 

 

 

 

